DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1 thru 20 have been examined.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: From Figure 1, reference number 130 is not in the specification.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to because Figures 4 thru 6 merely show a series of connected, empty boxes without any description of the elements.  The method steps should include a brief description of the steps for clarity and .  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The disclosure is objected to because of the following informalities: P[0021] includes several words that do not make sense in the description (anti, comma, pass, "The process are being").  It appears that this language was dictated from a voice recognition system, but several errors were included.  
Appropriate correction is required.
The disclosure is objected to because of the following informalities: P[0054] describes the method step 470 of Figure 4.  Step 470 is a decision step, but the specification does not recite the conditions of the decision, which path is a .  
Appropriate correction is required.
Claim Objections
Claim 4 is objected to because of the following informalities:  The claim recites, "a user confirmation indicative of a user confirmation" in lines 2 and 3.  This should be, "a user confirmation".  Appropriate correction is required.
Claim 6 is objected to because of the following informalities:  The claim should end with a 'period'.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 thru 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the control signal" in line 13.  There is insufficient antecedent basis for this limitation in the claim.
Claim 3 recites the limitation "the hitch angle" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 9 recites the limitation "the vehicle controller" in line 13.  There is insufficient antecedent basis for this limitation in the claim.
Claim 17 recites, “a graphical user interface” in line 9, while earlier in the claim, “a graphical user interface” is also recited in line 3.  It is unclear if this is a new graphical user interface, or the same graphical user interface.  The examiner assumes it is the same graphical user interface for continued examination.
Claim 17 recites the limitation "the image" in line 9.  There is insufficient antecedent basis for this limitation in the claim.
Claim 17 recites, “the processor being further operative to generate a default projected trailer path in response to a default trailer destination anti generate a graphical user interface including the image the left maneuverability margin comma the right maneuverability margin, the default trailer destination, and the default projected trailer pass, The process are being further operative to generate a final projected trailer path in response to the user input indicative of the final trailer destination” in lines 7 thru 13.  There appears to be several errors in the claim language.  The examiner is making a good faith effort to interpret the claim language as, “the processor being further operative to generate a default projected trailer path in response to a default trailer destination and to generate a graphical user interface including an image, the left maneuverability margin, the right maneuverability margin, the default trailer destination, and the default projected trailer path; the processor being further operative to generate a final projected trailer path in response to the user input indicative of the final trailer destination” for continued examination.
Claim 20 recites the limitation "the graphical interface" in lines 1 and 2.  There is insufficient antecedent basis for this limitation in the claim.  It is also unclear if this is the same as the “graphical user interface” or the “user interface” of claim 17.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 thru 3, 5, 7 thru 10, 12, 14 and 15 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Matsushita Patent Application Publication Number 2021/0206213 A1.
Regarding claim 1 Matsushita discloses the claimed apparatus, the towing assist device A (Figure 4), comprising:
the claimed camera operative to capture an image of a trailer field of view, “The camera 23B is disposed in the rear portion of the trailer 3 which is the towed vehicle.” (P[0045] and Figure 4), and “the camera image display portion 121 of the display screen 120 displays an image or a moving image of the rearward area from the trailer 3 captured by the camera 23B when the backward movement of the towing vehicle 1 is operated” (P[0048] and Figures 5A thru 5C);
the claimed interactive user interface to display a graphical user interface, “The monitor device 12 is disposed near the driver's seat (not shown) of the towing vehicle 1 in a position where the driver can operate the monitor device 12.” P[0047], and “the monitor device 12 includes a display screen 120, speakers 36, and a touch panel or touch screen 27. The display screen 120 includes a camera image display portion 121 as a captured image display portion and an operation image display portion 122” (P[0048] and Figure 6), 
wherein the graphical user interface includes a slider button and to receive a user input in response to a user positioning of the slider button, “the monitor device 12 includes the touch screen 27, and the driver or the operator inputs the backward movement direction and the angle of the trailer 3 via the touch screen 27 when the towing and towed vehicles are moved backward. This input operation is an operation that the user touches the trailer model M3 with his or her fingertip FT and slides the fingertip FT while touching the trailer model M3 to the direction and the angle the driver wants to move the trailer 3” P[0085], and “The model movement display processing portion 240 is configured to move the trailer model M3 and the trailer model position auxiliary line M6 on the operation image display portion 122 in accordance with the detected swipe operation direction and the swipe amount.” P[0086], the movement of the fingertip FT for the trailer direction of Figures 5A thru 5E equates the claimed slider button;
	the claimed processor to generate the graphical user interface in response to the user input, “the signal processing device 24 is configured to process signals from the cameras 23A and 23B and to provide the signals to the controller 11” (P[0046] and Figure 4), and “The movement direction model display processing portion 250 calculates a predicted movement trajectory of the trailer 3 to achieve the rotation angles of the trailer model M3 and the trailer model position auxiliary line M6 in accordance with the swipe operation amount when the towing vehicle 1 is steered. The calculated predicted movement trajectory is displayed on the camera image display portion 121 as the movement direction display model M4. For example, as shown in FIGS. 5A to 5E, the predicted movement trajectory is displayed in a band shape.” (P[0092] and Figures 5A thru 5E), the changes in M4 of Figures 5A thru 5E equate to the claimed generation of the graphical user interface in response to the user input,
the claimed user input indicates a trailer destination, the final position for the trailer is shown as M4 in Figure 5A and is input by the user (Figure 5A),
the claimed processor generates a projected trailer path in response to the trailer destination, “The movement direction model display processing portion 250 calculates a predicted movement trajectory of the trailer 3 to achieve the rotation angles of the trailer model M3 and the trailer model position auxiliary line M6 in accordance with the swipe operation amount when the towing vehicle 1 is steered. The calculated predicted movement trajectory is displayed on the camera image display portion 121 as the movement direction display model M4. For example, as shown in FIGS. 5A to 5E, the predicted movement trajectory is displayed in a band shape.” P[0092], and “The movement trajectory prediction portion 251 is configured to calculate the movement trajectory of the trailer 3 based on the rotation angles of the trailer model M3 and the trailer model position auxiliary line M6 and/or the swipe operation amount. Also, the movement trajectory prediction portion 251 is configured to obtain a steering angle δ for achieving the trailer angle γ by the swipe operation.” P[0093],
wherein the claimed graphical user interface includes the image and a plurality of graphics overlaid on the image indicative of the projected trailer path and the trailer destination, the image of the parking spot for the trailer includes the movement direction display model M4 (Figure 5A), the parking spot for the trailer equates to the claimed trailer destination, and the movement direction display model M4 equates to the claimed projected trailer path; and
	the claimed vehicle controller to perform a trailer reversing operation in response to a control signal, controller 11 (Figure 4), “The towing vehicle 1 includes, in addition to a driving function by the driver, a function to assist or support driving or a function to automatically or autonomously drive the vehicle on behalf of the driver or the passenger (i.e. drive support vehicle, autonomous vehicle, or the like). Further, the towing vehicle 1 includes an automatic braking system 21 and an auto-steering system 22 shown in FIG. 6 for the drive assistance or the autonomous driving.” P[0037], and “The controller 11 is configured to assist inputs of the instruction to the backward movement direction when the towing vehicle 1 moves backward and also to assist the backward movement of the trailer 3 to a target position” P[0049].
Regarding claim 2 Matsushita discloses the claimed slider button is displayed on the graphical user interface, “the monitor device 12 includes a display screen 120, speakers 36, and a touch panel or touch screen 27. The display screen 120 includes a camera image display portion 121 as a captured image display portion and an operation image display portion 122.” (P[0048] and Figures 5A thru 5E), and wherein the claimed interactive user interface is a touch sensitive display screen, “the monitor device 12 includes the touch screen 27. The touch screen 27 is configured to receive inputs regarding the towing assist control. The touch operation to the operation image display portion 122 of the display screen 120 is used as an input regarding the towing assist control when the towing vehicle 1 moves backward.” P[0048].
Regarding claim 3 Matsushita discloses the claimed projected trailer path is determined in response to a hitch angle, the trailer destination, and a trailer dimension, “The calculated predicted movement trajectory is displayed on the camera image display portion 121 as the movement direction display model M4. For example, as shown in FIGS. 5A to 5E, the predicted movement trajectory is displayed in a band shape. The width of the movement direction display model M4 in the band shape is displayed as the width corresponding to the width of the trailer 3.” P[0092], the width of the trailer equates to the claimed trailer dimension, and the parking spot of Figure 5A equates to the claimed trailer destination, and “The trailer angle calculation portion 34 is configured to calculate the trailer angle γ by the image recognition processing, the data analysis processing or the like based on the input information from the camera 23A. As shown in FIG. 8, the trailer angle γ is a bend angle or swing angle between the towing vehicle 1 and the trailer 3. In other words, the trailer angle γ is an angle between a center line of the towing vehicle 1 in the vehicle width direction, which extends through the hitch ball 2a of the connector 2, and a center line of the trailer 3 in the vehicle width direction. The trailer angle γ changes from time to time. The trailer angle γ is calculated by the trailer angle calculation portion 34.” P[0052], and “The movement trajectory prediction portion 251 is configured to calculate the movement trajectory of the trailer 3 based on the rotation angles of the trailer model M3 and the trailer model position auxiliary line M6 and/or the swipe operation amount. Also, the movement trajectory prediction portion 251 is configured to obtain a steering angle δ for achieving the trailer angle γ by the swipe operation. For example, the trailer angle γ and the steering angle δ can be obtained as the relation between the trailer angle in FIG. 11A and the steering angle in FIG. 11B, and calculated as the movement trajectory when the vehicle moves backward with a predetermined vehicle velocity at the steering angle.” P[0093], the trailer angle equates to the claimed hitch angle.
Regarding claim 5 Matsushita discloses the claimed generate left and right maneuverability margins in response to a trailer dimension and a hitch angle, “An area inside a sector shown in FIG. 3 is an area with an angle less than the jackknife angle θjk so that the jackknife phenomenon does not occur therewithin (i.e. allowable steering area Ta, which will be described below).” (P[0042] and Figure 3), “The allowable steering area Ta shown as a sector in FIG. 7 is same as allowable steering area Ta shown in FIG. 3.” (P[0060] and Figure 7), “In FIG. 7, the sector spreading with an angle doubled by the jackknife angle θjk is the allowable steering area Ta where the jackknife phenomenon does not occur.” P[0061], “The jackknife angle θjk is calculated for example, by substituting parameters (vehicle specifications) of the towing vehicle 1 and the trailer 3 into a linear geometric relational formula (Formula 1).” (P[0055] and Figure 8), the vehicle specifications of the trailer equate to the claimed trailer dimensions, and “A steering limit angle is an angle of the trailer 3 set between the current trailer angle γ and the target trailer angle θt to limit or restrict the abrupt change of the trailer angle γ toward the target trailer angle θt (i.e. limit target trailer angle).” P[0075] (claimed hitch angle), and wherein the claimed plurality of graphics overlaid on the image includes the left and right maneuverability margins, “The model display processing portion 220 displays a steering allowable range display model Mas superimposed on the trailer model M3.” (P[0084] and Figures 5A thru 5E), and “The steering allowable range display model Mas described above is displayed as a guide to prevent the angle (target trailer angle γ) at which the trailer model M3 and the trailer model position auxiliary line M6 rotate by the swipe operation from exceeding the jackknife angle θjk. The steering allowable range display model Mas may be set within an area limited by the steering limit angle such as the allowable steering area Ta, the inner area Rins, the limited area 63, the steerable area 51, or the like. In the first embodiment, a range that corresponds to the inner area Rins defined by the alarm angle θk is displayed as the steering allowable range display model Mas. Note that the steering allowable range display model Mas is displayed during the swipe operation shown in FIGS. 5B to 5E. In the case that the inner area Rins is used as the steering allowable range display model Mas, the alarm angle θk that defines the inner area Rins changes in accordance with the movement of the towing vehicle 1.” P[0088].
Regarding claim 7 Matsushita discloses the claimed vehicle controller controls a trailer along the projected trailer path in response to the control signal, “The controller 11 is configured to assist inputs of the instruction to the backward movement direction when the towing vehicle 1 moves backward and also to assist the backward movement of the trailer 3 to a target position” P[0049], and “The auto-steering system 22 performs the automatic steering to move the towing vehicle 1 backward so that the trailer 3 moves in the direction in accordance with the movement direction of the trailer 3 input Fig. 8 via the swipe operation by the operator. When the swipe operation in the direction to change the movement direction of the trailer 3 is detected during the backward movement, the auto-steering system 22 performs the automatic steering in accordance with the newly input direction of the swipe operation to change the direction of the towing vehicle 1 to be moved backward.” P[0107].
Regarding claim 8 Matsushita discloses the claimed depth sensor for determining depth information within the trailer field of view, “devices for detecting surrounding conditions of the trailer 3 such as a radar sensor (LIDAR), a millimeter-wave sensor (milliwave) may be provided” P[0045], the LIDAR equates to the claimed depth sensor, and wherein the claimed projected trailer path is determined in response to the depth information, “The display screen 120 includes a camera image display portion 121 as a captured image display portion and an operation image display portion 122. As shown in FIGS. 5A to 5C, the camera image display portion 121 of the display screen 120 displays an image or a moving image of the rearward area from the trailer 3 captured by the camera 23B when the backward movement of the towing vehicle 1 is operated.” P[0048], the surrounding conditions provided in the display of the area 121 may include the information from the LIDAR.
Regarding claim 9 Matsushita discloses the claimed method, a flowchart showing the flow of processes by the backward movement operation controller (Figure 14), comprising:
the claimed capturing an image that includes a rear field of view from a trailer by a camera, “The camera 23B is disposed in the rear portion of the trailer 3 which is the towed vehicle.” (P[0045] and Figure 4), and “the camera image display portion 121 of the display screen 120 displays an image or a moving image of the rearward area from the trailer 3 captured by the camera 23B when the backward movement of the towing vehicle 1 is operated” (P[0048] and Figures 5A thru 5C);
the claimed processor generating left and right maneuverability margins in response to a hitch angle and trailer dimension, “the signal processing device 24 is configured to process signals from the cameras 23A and 23B and to provide the signals to the controller 11” (P[0046] and Figure 4), “The movement direction model display processing portion 250 calculates a predicted movement trajectory of the trailer 3 to achieve the rotation angles of the trailer model M3 and the trailer model position auxiliary line M6 in accordance with the swipe operation amount when the towing vehicle 1 is steered. The calculated predicted movement trajectory is displayed on the camera image display portion 121 as the movement direction display model M4. For example, as shown in FIGS. 5A to 5E, the predicted movement trajectory is displayed in a band shape.” (P[0092] and Figures 5A thru 5E), “An area inside a sector shown in FIG. 3 is an area with an angle less than the jackknife angle θjk so that the jackknife phenomenon does not occur therewithin (i.e. allowable steering area Ta, which will be described below).” (P[0042] and Figure 3), “The allowable steering area Ta shown as a sector in FIG. 7 is same as allowable steering area Ta shown in FIG. 3.” (P[0060] and Figure 7), “In FIG. 7, the sector spreading with an angle doubled by the jackknife angle θjk is the allowable steering area Ta where the jackknife phenomenon does not occur.” P[0061], “The jackknife angle θjk is calculated for example, by substituting parameters (vehicle specifications) of the towing vehicle 1 and the trailer 3 into a linear geometric relational formula (Formula 1).” (P[0055] and Figure 8), the vehicle specifications of the trailer equate to the claimed trailer dimensions, and “A steering limit angle is an angle of the trailer 3 set between the current trailer angle γ and the target trailer angle θt to limit or restrict the abrupt change of the trailer angle γ toward the target trailer angle θt (i.e. limit target trailer angle).” P[0075] (claimed hitch angle);
the claimed displaying the image, the left and right maneuverability margins on a touch sensitive user interface, “a monitor device including a display screen to display a captured image by the imaging device, a touch screen function that detects a touch position to the display screen” (abstract), “The model display processing portion 220 displays a steering allowable range display model Mas superimposed on the trailer model M3.” P[0084], the camera image display portion 121 and steering allowable range display model Mas (from the allowable steering area Ta of Figures 3 and 7) are shown in Figures 5A thru 5E;
the claimed receiving a user input of a trailer destination between the left and right maneuverability margins, the user’s fingertip selects the towing vehicle and trailer to move into a parking spot between the parking lines, this is within the steering allowable range display model Mas (Figure 5A);
the claimed generating a projected trailer path in response to the trailer destination, the movement direction display model M4 shows the predicted trailer trajectory into the user selected parking spot (Figure 5A); and
the claimed controlling a trailer reversing operation along the projected trailer path to the trailer destination using a vehicle controller, controller 11 (Figure 4), “The towing vehicle 1 includes, in addition to a driving function by the driver, a function to assist or support driving or a function to automatically or autonomously drive the vehicle on behalf of the driver or the passenger (i.e. drive support vehicle, autonomous vehicle, or the like). Further, the towing vehicle 1 includes an automatic braking system 21 and an auto-steering system 22 shown in FIG. 6 for the drive assistance or the autonomous driving.” P[0037], and “The controller 11 is configured to assist inputs of the instruction to the backward movement direction when the towing vehicle 1 moves backward and also to assist the backward movement of the trailer 3 to a target position” P[0049].
Regarding claim 10 Matsushita discloses the claimed display the projected trailer path on the touch sensitive user interface in response to generating the projected trailer path, the movement direction display model M4 shows the predicted trajectory for the trailer while backing based on the user selection using the position of the trailer model M3 (Figures 5A thru 5E).
Regarding claim 12 Matsushita discloses the claimed user input is restricted from selecting a trailer destination outside of the left and right maneuverability margins, “The controller 11 may include the steering restriction portion 53 (see FIG. 6). The steering restriction portion 53 is configured to transmit a steerable area restriction signal Ssr to the auto-steering system 22 provided in the towing vehicle 1. The steerable area restriction signal Ssr is a signal for restricting the steerable area of the towing vehicle 1 to be inside the inner area Rins of the alarm angle θk (see FIG. 7).” P[0069], “The steerable area is an area where the steering is allowed and usually located within the maximum steering angles of the towing vehicle 1 at the both sides of the reference line O. In the first embodiment, the steerable area during the backward movement is the same as the inner area Rins of the alarm angle θk. However, the steering angle may be automatically restricted so as to be set within an area smaller than the inner area Rins. Thereby, steering or automatic steering that exceed the alarm angle θk can be prevented.” P[0070], and “The steerable area may be configured to restrict the steering angle to an area that does not exceed the jackknife angle θjk (allowable steering area Ta).” P[0071].
Regarding claim 14 Matsushita discloses the claimed camera is mounted to the rear of the trailer and the image is received from a trailer interface module, “The camera 23B is disposed in the rear portion of the trailer 3 which is the towed vehicle. The camera 23B is configured to communicate with the controller 11 or the monitor device 12 by wired or wireless communication.” (P[0045] and Figure 4), and “the signal processing device 24 is configured to process signals from the cameras 23A and 23B and to provide the signals to the controller 11” P[0046].
Regarding claim 15 Matsushita discloses the claimed touch sensitive user interface is a center stack vehicle display within a vehicle cabin, “The monitor device 12 is disposed near the driver's seat (not shown) of the towing vehicle 1 in a position where the driver can operate the monitor device 12. The monitor device 12 may be provided exclusively for the towing assist device A. Alternatively, a monitor of other electronic devices (such as an instrument device including a monitor, a car navigation system, an in-vehicle TV, a drive recorder, a smartphone, a tablet terminal, for example) installed in the towing vehicle 1 may be used as the monitor device 12.” P[0047], and “the monitor device 12 includes a display screen 120, speakers 36, and a touch panel or touch screen 27” (P[0048] and Figure 6).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 4 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Matsushita Patent Application Publication Number 2021/0206213 A1 in view of Pryor Patent Application Publication Number 2008/0211779 A1.
Regarding claim 4 Matsushita do not explicitly teach the claimed vehicle controller performs the trailer reversing operation in response to a user confirmation of the trailer destination and projected trailer path, but does teach the user selecting a backward movement by input via the monitor device P[0095], and the user chooses the path and parking spot for the trailer (Figures 5A thru 5E).  The claimed user confirmation is interpreted as being equivalent to asking the user if they are sure they want to perform this operation.  This type of user confirmation is common and well known in the art, and generally in computer arts.  Pryor teaches, “the human driver confirming data visually presented and designating certain data of interest, allows the human to judge the image quality being returned by the cameras and to decide whether he believes the data he receives will be satisfactory for the purposes at hand” P[0458], and “a method to validate and confirm data from intelligent subsystems inside and outside the vehicle, and further allows the driver to assist such systems by designating areas of interest for tracking, stereo matching range detection and other purposes” P[0491].  The confirmation of the display of Pryor (before proceeding with the reversing operation) would be used in Matsushita as an additional user input, such as “Is this your selected back-up location?” with Yes and No buttons on the touch screen of Matsushita.  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the towing assistance device of Matsushita with the confirmation and validation of vehicle data by the user of Pryor in order to improve the safety of operation of vehicles (Pryor P[0073]).
Regarding claim 11 Matsushita does not explicitly teach the claimed display a user confirmation request in response to generating the projected trailer path, and the claimed trailer reversing operation is initiated in response to an affirmative user response to the user confirmation request.  But does teach the user selecting a backward movement by input via the monitor device P[0095], and the user chooses the path and parking spot for the trailer on a display (Figures 5A thru 5E).  Matsushita further teaches, a function to automatically or autonomously drive the vehicle on behalf of the driver P[0037].  The claimed user confirmation is interpreted as being equivalent to asking the user if they are sure they want to perform this operation.  This type of user confirmation is common and well known in the art, and generally in computer arts.  Pryor teaches the claimed display a user confirmation request, “the human driver confirming data visually presented and designating certain data of interest, allows the human to judge the image quality being returned by the cameras and to decide whether he believes the data he receives will be satisfactory for the purposes at hand” P[0458].  Pryor further teaches the claimed initiated in response to an affirmative user response to the user confirmation request, “a method to validate and confirm data from intelligent subsystems inside and outside the vehicle, and further allows the driver to assist such systems by designating areas of interest for tracking, stereo matching range detection and other purposes” P[0491].  The confirmation and validation of the display of Pryor (before proceeding with the reversing operation) would be used in Matsushita as an additional user input, such as “Is this your selected back-up location?” with Yes and No buttons on the touch screen of Matsushita.  With the selection of the Yes (confirm and validate by Pryor), the backing of the vehicle and trailer into the parking spot would be started.  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the towing assistance method of Matsushita with the confirmation and validation of vehicle data by the user of Pryor in order to improve the safety of operation of vehicles (Pryor P[0073]).
Claim(s) 6 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Matsushita Patent Application Publication Number 2021/0206213 A1 in view of Stabel et al Patent Application Publication Number 2019/0061816 A1.
Regarding claims 6 and 16 Matsushita teaches the claimed right and left maneuverability margins are generated in response to the hitch angle and a hitch length, “As shown in FIG. 8, the trailer angle γ is a bend angle or swing angle between the towing vehicle 1 and the trailer 3.” (P{0052] and Figure 8), “The trailer angle γ may also be calculated by integrating the trailer angular velocity ω with the elapsed time.” P[0053], “The trailer angular velocity ω is calculated by substituting parameters of a distance D, a distance W, and a distance L, vehicle velocity V, the steering angle δ, or the like into the corresponding formulas (e.g. Formula 2 shown in FIG. 8). In the corresponding formula, the distance D is a distance between the hitch ball 2a of the connector 2 (connection point) and (the center of) idler wheels 3a of the trailer 3.” P[0054], the distance D equates to the claimed hitch length, and “The jackknife angle θjk is calculated for example, by substituting parameters (vehicle specifications) of the towing vehicle 1 and the trailer 3 into a linear geometric relational formula (Formula 1).” (P[0055] and Figure 8), the jackknife angle (used for the steering allowable range display model Mas) equates to the claimed margins.  Matsushita does not explicitly teach the claimed trailer length is included in the generated margins, but the length of the trailer could be included in the computational formulas of Figure 8 with the trailer length used to define the distance D.  
Stabel et al teach, “The ECU 22 must know the vehicle 10 and trailer 11 geometry including the vehicle wheelbase (by), the distance from the rear axle to the hitch point on the vehicle h, the length of the trailer (c), hitch point to first axle on trailer (a), the height from the ground to the hitch point (g) and some of the geometry of the front of the trailer, i.e. these are some of the plurality of reference features 45 and relative distances 47.” P[0021].  It is common and well known in the art to use the trailer length when calculating parameters of towing.  The length of the trailer of Stabel et al would be incorporated into the Figure 8 calculations of Matsushita.  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the towing assistance device of Matsushita with the known trailer geometry of Stabel et al in order to prevent the trailer jack-knifing and losing its course (Stabel et al P[0002]).
Claim(s) 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Matsushita Patent Application Publication Number 2021/0206213 A1 in view of Tanaka et al Patent Application Publication Number 2003/0156045 A1.
Regarding claim 13 Matsushita does not teach the claimed generates a default trailer destination and default projected trailer path in response to the left and right maneuverability margins.  Matsushita does teach the determination of an allowable steering area Ta (P[0060], Figure 3 and Figure 7).  The allowable steering area would limit the parking spot to only parking spaces that are within the allowable steering area.  Matsushita does not teach the claimed generating a default trailer destination and default projected trailer path, but both the default destination and the default path would be limited to locations and paths within the allowable steering area.  Tanaka et al teach, “a position corresponding to the target parking position or a position close to this may be the default display position of the target parking frame” P[0008], “a default position display of the target parking frame 11 corresponds to a position corresponding to the target parking position” P[0030], the target parking frame 11 and the path to the target parking frame are displayed to the user in Figure 2.  If the target parking frame 11 of Tanaka et al were within the allowable steering area Ta of Matsushita, then the target parking frame 11 would be displayed as the default position along with the traveling track 12 of the vehicle to reach the target parking frame 11 (Figure 2 and P[0056]).  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the towing assistance device of Matsushita with the default display position of the target parking frame and traveling track of Tanaka et al in order to reduce the time required to set a target parking position (Tanaka et al P[0064]).
Claim(s) 17 thru 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Matsushita Patent Application Publication Number 2021/0206213 A1 in view of Stabel et al Patent Application Publication Number 2019/0061816 A1 and Tanaka et al Patent Application Publication Number 2003/0156045 A1.
Regarding claim 17 Matsushita teaches the claimed advanced driver assistance system, the towing assist device A (Figure 4), comprising:
the claimed camera for capturing a field of view to the rear of a trailer, “The camera 23B is disposed in the rear portion of the trailer 3 which is the towed vehicle.” (P[0045] and Figure 4), and “the camera image display portion 121 of the display screen 120 displays an image or a moving image of the rearward area from the trailer 3 captured by the camera 23B when the backward movement of the towing vehicle 1 is operated” (P[0048] and Figures 5A thru 5C);
the claimed user interface for displaying a graphical user interface and for receiving a user input of a final trailer destination, “The monitor device 12 is disposed near the driver's seat (not shown) of the towing vehicle 1 in a position where the driver can operate the monitor device 12.” P[0047], “the monitor device 12 includes a display screen 120, speakers 36, and a touch panel or touch screen 27. The display screen 120 includes a camera image display portion 121 as a captured image display portion and an operation image display portion 122” (P[0048] and Figure 6), “the monitor device 12 includes the touch screen 27, and the driver or the operator inputs the backward movement direction and the angle of the trailer 3 via the touch screen 27 when the towing and towed vehicles are moved backward. This input operation is an operation that the user touches the trailer model M3 with his or her fingertip FT and slides the fingertip FT while touching the trailer model M3 to the direction and the angle the driver wants to move the trailer 3” P[0085], and the parking spot between the lines of Figure 5A equates to the claimed final trailer destination;
the claimed processor to estimate left and right maneuverability margins in response to a hitch angle and trailer dimension, “the signal processing device 24 is configured to process signals from the cameras 23A and 23B and to provide the signals to the controller 11” (P[0046] and Figure 4), “The movement direction model display processing portion 250 calculates a predicted movement trajectory of the trailer 3 to achieve the rotation angles of the trailer model M3 and the trailer model position auxiliary line M6 in accordance with the swipe operation amount when the towing vehicle 1 is steered. The calculated predicted movement trajectory is displayed on the camera image display portion 121 as the movement direction display model M4. For example, as shown in FIGS. 5A to 5E, the predicted movement trajectory is displayed in a band shape.” (P[0092] and Figures 5A thru 5E), “An area inside a sector shown in FIG. 3 is an area with an angle less than the jackknife angle θjk so that the jackknife phenomenon does not occur therewithin (i.e. allowable steering area Ta, which will be described below).” (P[0042] and Figure 3), “The allowable steering area Ta shown as a sector in FIG. 7 is same as allowable steering area Ta shown in FIG. 3.” (P[0060] and Figure 7), “In FIG. 7, the sector spreading with an angle doubled by the jackknife angle θjk is the allowable steering area Ta where the jackknife phenomenon does not occur.” P[0061], “The jackknife angle θjk is calculated for example, by substituting parameters (vehicle specifications) of the towing vehicle 1 and the trailer 3 into a linear geometric relational formula (Formula 1).” (P[0055] and Figure 8), the vehicle specifications of the trailer equate to the claimed trailer dimensions, and “A steering limit angle is an angle of the trailer 3 set between the current trailer angle γ and the target trailer angle θt to limit or restrict the abrupt change of the trailer angle γ toward the target trailer angle θt (i.e. limit target trailer angle).” P[0075] (claimed hitch angle);
the claimed generate a graphical user interface including an image, and left and right maneuverability margins, “a monitor device including a display screen to display a captured image by the imaging device, a touch screen function that detects a touch position to the display screen” (abstract), “The model display processing portion 220 displays a steering allowable range display model Mas superimposed on the trailer model M3.” P[0084], the camera image display portion 121 and steering allowable range display model Mas (from the allowable steering area Ta of Figures 3 and 7) are shown in Figures 5A thru 5E; 
the claimed generate a final projected trailer path in response to the user input of the final trailer destination, the user’s fingertip selects the towing vehicle and trailer to move into a parking spot between the parking lines, this is within the steering allowable range display model Mas (Figure 5A), and the movement direction display model M4 shows the predicted trailer trajectory into the user selected parking spot (Figure 5A); and
the claimed vehicle controller to perform an assisted driving operation in response to the final projected trailer path, controller 11 (Figure 4), “The towing vehicle 1 includes, in addition to a driving function by the driver, a function to assist or support driving or a function to automatically or autonomously drive the vehicle on behalf of the driver or the passenger (i.e. drive support vehicle, autonomous vehicle, or the like). Further, the towing vehicle 1 includes an automatic braking system 21 and an auto-steering system 22 shown in FIG. 6 for the drive assistance or the autonomous driving.” P[0037], and “The controller 11 is configured to assist inputs of the instruction to the backward movement direction when the towing vehicle 1 moves backward and also to assist the backward movement of the trailer 3 to a target position” P[0049].
Matsushita does not explicitly teach the claimed trailer length is included in the generated margins, but the length of the trailer could be included in the computational formulas of Figure 8 with the trailer length used to define the distance D.  Stabel et al teach, “The ECU 22 must know the vehicle 10 and trailer 11 geometry including the vehicle wheelbase (by), the distance from the rear axle to the hitch point on the vehicle h, the length of the trailer (c), hitch point to first axle on trailer (a), the height from the ground to the hitch point (g) and some of the geometry of the front of the trailer, i.e. these are some of the plurality of reference features 45 and relative distances 47.” P[0021].  It is common and well known in the art to use the trailer length when calculating parameters of towing.  The length of the trailer of Stabel et al would be incorporated into the Figure 8 calculations of Matsushita.  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the towing assistance device of Matsushita with the known trailer geometry of Stabel et al in order to prevent the trailer jack-knifing and losing its course (Stabel et al P[0002]).
Matsushita does not teach the claimed generates a default projected trailer path in response to default trailer destination.  Tanaka et al teach, “a position corresponding to the target parking position or a position close to this may be the default display position of the target parking frame” P[0008], “a default position display of the target parking frame 11 corresponds to a position corresponding to the target parking position” P[0030], the target parking frame 11 and the path to the target parking frame (traveling track 12) are displayed to the user in Figure 2.  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the towing assistance device of Matsushita and the known trailer geometry of Stabel et al with the default display position of the target parking frame and traveling track of Tanaka et al in order to reduce the time required to set a target parking position (Tanaka et al P[0064]).
Regarding claim 18 Matsushita teaches the claimed lidar for detecting depth information within the field of view of the trailer, “devices for detecting surrounding conditions of the trailer 3 such as a radar sensor (LIDAR), a millimeter-wave sensor (milliwave) may be provided” P[0045], and wherein the claimed final projected trailer path is determined in response to the depth information, “The display screen 120 includes a camera image display portion 121 as a captured image display portion and an operation image display portion 122. As shown in FIGS. 5A to 5C, the camera image display portion 121 of the display screen 120 displays an image or a moving image of the rearward area from the trailer 3 captured by the camera 23B when the backward movement of the towing vehicle 1 is operated.” P[0048], the surrounding conditions provided in the display of the area 121 may include the information from the LIDAR.
Regarding claim 19 Matsushita teaches the claimed user interface is a touch sensitive display mounted within a towing vehicle cabin, “The monitor device 12 is disposed near the driver's seat (not shown) of the towing vehicle 1 in a position where the driver can operate the monitor device 12. The monitor device 12 may be provided exclusively for the towing assist device A. Alternatively, a monitor of other electronic devices (such as an instrument device including a monitor, a car navigation system, an in-vehicle TV, a drive recorder, a smartphone, a tablet terminal, for example) installed in the towing vehicle 1 may be used as the monitor device 12.” P[0047], and “the monitor device 12 includes a display screen 120, speakers 36, and a touch panel or touch screen 27” (P[0048] and Figure 6).
Regarding claim 20 Matsushita teaches the claimed graphical user interface includes a virtual slider bar and the final trailer destination is determined in response to a position of a virtual slider on the virtual slider bar, “the monitor device 12 includes the touch screen 27, and the driver or the operator inputs the backward movement direction and the angle of the trailer 3 via the touch screen 27 when the towing and towed vehicles are moved backward. This input operation is an operation that the user touches the trailer model M3 with his or her fingertip FT and slides the fingertip FT while touching the trailer model M3 to the direction and the angle the driver wants to move the trailer 3” P[0085], and “The model movement display processing portion 240 is configured to move the trailer model M3 and the trailer model position auxiliary line M6 on the operation image display portion 122 in accordance with the detected swipe operation direction and the swipe amount.” P[0086], the movement of the fingertip FT for the trailer direction of Figures 5A thru 5E equates the claimed virtual slider bar.
Related Art
The examiner references German Patent Application Number DE 10 2020 129 656 A1 with a publication date of 5/20/2021.  This application claims priority to US application number 16/683336.  There are no publications associated with this US application yet.  Therefore, the German publication and the associated US application are not yet available as prior art.  The status of application number 16/683336 is a notice of allowance has been issued.  When a PGPub or the Patent is published, this application will become available as prior art.  German Patent Application Number DE 10 2020 129 656 A1 is referenced for the setting of a default path for vehicle backing.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DALE W HILGENDORF whose telephone number is (571)272-9635. The examiner can normally be reached Monday - Friday 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jelani Smith can be reached on 571-270-3969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DALE W HILGENDORF/Primary Examiner, Art Unit 3662